DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-11-20 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) 
The identified claim limitation(s) is/are: 
Claim(s) 1
	a device
		generic holder: a device
		functional language: ...

Claim(s) 12
	a device
		generic holder: a device
		functional language: ...


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 3, 8, 12, 14, 19
around
The term(s) is a subjective/relative term which renders the claim(s) indefinite. Furthermore, the limitations of the term(s) is/are not defined by claim language and the Specification does not provide a standard for ascertaining the requisite degree. According, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim(s) 1, 12 and 2-11, 13-20
With regards to the element(s)
	a shortened physical downlink shared channel
The claims recite at least two citations of “a [element]” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently when subsequent citation of “a [element]” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Furthermore, when subsequent citations of "the [element]" are recited, it is unclear which particular “a [element]” (since there at least two previously introduced similarly named elements) is being referring to.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons. Note dependent claims 8, 19 explicitly also have instances of “a shortened physical downlink shared channel” that should be corrected. 


Claim(s) 10 and 11
Claim(s) 10 recite variants of:
wherein the at least one shortened physical downlink control channel monitoring set comprises a first shortened physical downlink control channel monitoring set that spans a first set of orthogonal frequency division multiplexing symbols, and 
wherein the at least one orthogonal frequency division multiplexing symbol belongs to a second shortened physical downlink control channel monitoring set spanning a second set of orthogonal frequency division multiplexing symbols, 
where the first set of orthogonal frequency division multiplexing symbols is a subset of the second set of orthogonal frequency division multiplexing symbols.

A broadest reasonable interpretation includes an interpretation where all instances of “at least one” = “only one” and “a set” = “a singleton set” (see Examiner’s Notes about sets) in both claim 10 and base claim 1. In this case the scope of the claim requires:
The sPDCCH monitoring set only includes the first sPDCCH monitor set which spans only one OFDM symbol. That is “where the at least one shortened physical downlink control channel monitoring set spans a set of orthogonal frequency division multiplexing symbols” = one OFDM sym.
The second sPDCCH monitor set only spans a single OFDM symbol. 
The first sPDCCH monitor set is subset of the second sPDCCH monitor set but single each set is only a single symbol, effectively the monitoring sets are equal in that both sets refer to the same OFDM symbol.

However base claim 1 requires “where the at least one orthogonal frequency division multiplexing symbol does not belong to the set of orthogonal frequency division multiplexing symbols.” In this interpretation, since the first and second monitoring set are effectively equal, there is no symbol in the second set that that does not belong to the first set. Consequently, the claim encompasses a scenario in which the requirements of claim 1 cannot be satisfied and therefore the claim is indefinite. 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HUGL_189 (US20180049189) in view of YOU_487 (US20190045487)
Claim(s) 1, 12
HUGL_189 teaches
indicating, to a device, at least one shortened physical downlink control channel monitoring set including shortened physical downlink control channel downlink control candidates to be monitored by the device in a shortened transmit time interval of the subframe, where the shortened transmit time interval is shorter in length than a subframe length transmit time interval; Base station information such as a bit map identifying at least one sPDCCH candidate to be monitored by UE. Embodiments are applicable to short TTI. <FIG(s). 1, 2; para. 0050-0060, 0071-0086, 0090, 0096, 0117, 0121>.
	transmitting, to the device, a shortened physical downlink control channel belonging to one of the at least one shortened physical downlink control channel monitoring set, UE is aware the sPDCCH candidates it needs to monitor (e.g., depending on what aggregation level it is assigned and additional information such as the bitmap) and receives/decodes said candidates. UE receives sPDCCH that includes a DCI including a DL assignment for the sTTI. <FIG(s). 1, 2; para. 0080-0087, 0090, 0096, 0117, 0121>.
where the shortened physical downlink control channel schedules downlink data packet transmissions in a shortened physical downlink shared channel within the shortened transmit time interval, and DCI received on a monitored sPDCCH carries a DL assignment for sPDSCH <para. 0117-0136>.
where the shortened physical downlink control channel also indicates an indicator that indicates at least one orthogonal frequency division multiplexing symbol within the shortened transmit time interval, eNB creates the sPDSCH resource mapping based on the indicated rate-matching around sPDCCH resources of the different logical channel groups as well as the sPDCCH resources carrying the DL assignment such that sPDSCH is rate-matched around the resources carrying the DL assignment scheduling the sPDSCH (i.e., rate-matched around the sPDCCH region carrying the DL assignment). In one embodiment, the sPDCCH candidate that is used to transmit the DL assignment for the UE is excluded from the candidate set that the UE monitors and there for does not belong to resources included in the monitoring set. Rate-match indicator indicates to the UE sPDDCH resources (groups), which can be embodied as OFDM symbols, that are not be monitored as they are reserved for sPDSCH rate-match around sPDDCH. <FIG(s). 1; para. 0080, 0083-0084, 0092-0095, 0108-0162; Claim 7>.
where the at least one orthogonal frequency division multiplexing symbol does not belong to the set of orthogonal frequency division multiplexing symbols; and rate-match indicator indicates symbols to be rate-matched around <FIG(s). 1; para. 0080, 0083-0084, 0092-0095, 0108-0162>.
	transmitting the downlink data packet transmissions in a shortened physical downlink shared channel rate-matched at least around a set of frequency resources belonging to the at least one orthogonal frequency division multiplexing symbol indicated by the indicator. sPDSCH data is transmitted to the UE rate-matched around the group of sPDCCH candidates. Accordingly the sPDSCH data is in resources that is not part of the sPDCCH resource. <FIG(s). 1, 3; para. 0077-0095, 0108-0163>.
HUGL_189 does not explicitly teach
where the at least one shortened physical downlink control channel monitoring set spans a set of orthogonal frequency division multiplexing symbols, 
However in a similar endeavor, YOU_487 teaches
where the at least one shortened physical downlink control channel monitoring set spans a set of orthogonal frequency division multiplexing symbols, sPDCCH search space/monitoring window includes multiple OFDM symbols. <FIG(s). 12, 13, 14, 15, 17; para. 0207-0222, 0230-0232, 0244-0245>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 with the embodiment(s) disclosed by YOU_487. One of ordinary skill in the art would have been motivated to make this modification in order to reduce latency relative to legacy system and/or provide a new scheme for efficiently transmitting/receiving a small amount of data or efficiently transmitting/receiving data occurring at a low frequency. See para. 00006-0008.
Claim(s) 2, 13
HUGL_189 teaches
	wherein the set of frequency resources is determined at least based on the indicator. The resources used for the sPDSCH is based on rate-matched around the sPDCCH region identified in the DCI information. <para. 0117-0136; Claim 7>.
Claim(s) 6, 17
HUGL_189 teaches
wherein higher layer signaling indicates the at least one shortened physical downlink control channel monitoring set. sPDCCH candidates can be signaled to the UE using higher layer signaling <FIG(s). 1; para. 0084, 0146-0148>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable HUGL_189 (US20180049189) in view of YOU_487 (US20190045487), and further view of Chen_670 (US20170223670)
Claim(s) 3, 14
As discussed herein for independent claim 1, HUGL_189 in view of YOU_487 teaches wherein the indicator is a first indicator, wherein the at least one orthogonal frequency division multiplexing symbol is a first at least one orthogonal frequency division multiplexing symbol, wherein the set of frequency resources is a first set of frequency resources. That is, these limitations are simply labeling the original elements with “first” to distinguish them from a subsequently introduced “second” set of similar elements and therefore do not change the scope and anticipation as it relates to the rejections in independent claim 1.
Furthermore, HUGL_189 teaches
wherein transmitting the downlink data packet transmissions comprises transmitting the downlink data packet transmissions in the shortened physical downlink shared channel rate-matched at least around the first set of frequency resources belonging to the first at least one orthogonal frequency division multiplexing symbol indicated by the first indicator, and sPDSCH resources and corresponding OFDM symbols is rate-matched around the resources carrying the DL assignment in the sPDSCH. That is, rate-matching the sPDSCH resources is based on the sPDCCH region that carries the DCI/DL assignment. The sPDCCH resources which carries DCI/DL assignment/mapping is not available for sPDSCH resources because it would be decoded in a sPDCCH region, not a sPDSCH assigned region. <para. 0117-0136>.
a physical downlink control channel that is a shortened physical downlink control channel (sPDCCH) <FIG(s). 1, 2; para. 0080, 0084-0087, 0090, 0096, 0117, 0121>.
HUGL_189 does not explicitly teach
wherein the physical downlink control channel further indicates a second indicator that indicates a second at least one orthogonal frequency division multiplexing symbol, 
wherein the method further comprises indicating a second set of frequency resources, and 
the second set of frequency resources belonging to the second at least one orthogonal frequency division multiplexing symbol indicated by the second indicator.
	However in a similar endeavor, Chen_670 teaches
wherein the physical downlink control channel further indicates a second indicator that indicates a second at least one orthogonal frequency division multiplexing symbol, 
A second set of match-rate parameters enable the device to rate-match for a second set of resources <FIG(s). 8; para. 0008, 0087-0090, 0094-0097, 0101-0103>.
wherein the method further comprises indicating a second set of frequency resources, and Each rate-matching parameters specific to a particular number of resources (e.g., second set of resources). The UE is configured by eNB for the set (e.g., by higher layer configurations such as RRC configuration) <para. 0087-0090, 0095, 0101-0103>.
the second set of frequency resources belonging to the second at least one orthogonal frequency division multiplexing symbol indicated by the second indicator. UE monitors and decodes EPDCCH on the set resource set using second rate-match parameters. The second set associated with a starting symbol of the second EDPDCCH resource set <FIG(s). 10, 11, 12, 9; para. 0097-0098, 0101-0112>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 and YOU_487 with the embodiment(s) disclosed by Chen_670. One of ordinary skill in the art would have been motivated to make this modification in order to improve multi-access technologies and the telecommunication standards that employ these technologies, for example improving spectral efficiency and lowering costs. See para. 0006.
Claim(s) 4, 15
HUGL_189 teaches
a physical downlink control channel that is a shortened physical downlink control channel (sPDCCH) <FIG(s). 1, 2; para. 0080, 0084-0087, 0090, 0096, 0117, 0121>.
HUGL_189 does not explicitly teach
wherein at least control information in the shortened physical downlink control channel indicates the second set of frequency resources.
However in a similar endeavor, CHEN_490 teaches
wherein at least control information in the shortened physical downlink control channel indicates the second set of frequency resources. RRC/DCI higher layer signaling in the (E)PDCCH <para. 0059, 0062, 0095-0096>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 with the embodiment(s) disclosed by CHEN_490. One of ordinary skill in the art would have been motivated to make this modification in order to improve multi-access technologies and the telecommunication standards that employ these technologies, for example improving spectral efficiency and lowering costs. See para. 0006.
Claim(s) 5, 16
HUGL_189 does not explicitly teach
wherein at least a configured set of resource blocks indicate the second set of frequency resources.
However in a similar endeavor, CHEN_490 teaches
wherein at least a configured set of resource blocks indicate the second set of frequency resources. <FIG(s). 4; para. 0041-0043, 0066, 0100>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 with the embodiment(s) disclosed by CHEN_490. One of ordinary skill in the art would have been motivated to make this modification in order to improve multi-access technologies and the telecommunication standards that employ these technologies, for example improving spectral efficiency and lowering costs. See para. 0006.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HUGL_189 (US20180049189) in view of YOU_487 (US20190045487), and further view of R1-1611638 (NPL_DL Control Channel Design for Shortened TTI)
Claim(s) 7, 18
HUGL_189 does not explicitly teach
wherein the indicator comprises a rate-matching indicator that at least indicates that the shortened physical downlink shared channel is not mapped to a subset of resources allocated via the shortened physical downlink control channel for the shortened physical downlink shared channel.
However in a similar endeavor, R1-1611638 teaches
wherein the indicator comprises a rate-matching indicator that at least indicates that the shortened physical downlink shared channel is not mapped to a subset of resources allocated via the shortened physical downlink control channel for the shortened physical downlink shared channel. [a sPDSCH rate matching information field identifies a separation between sPDCCH and sPDSCH resources within the sTTI block such that data allocation rate matches around the allocated sPDCCH resources. For example, the rate matching information can indicative sPDCCH resources for sPDSCH use that is matched around the DL and UL grants in the sPDCCH region (i.e., the DL and UL grants in the sPDCCH cannot be used for sPDSCH). Accordingly the indicating indicates that the sPDSCH is not mapped to the sPDCCH resources because said resources were originally allocated for the sPDCCH <FIGs. 2-3 ; Section: 2.1.3>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 and YOU_487 with the embodiment(s) disclosed by R1-1611638. One of ordinary skill in the art would have been motivated to make this modification in order to adhere to the standards 3GPP for DCI for shorted TTI. See Introduction and Discussion.

Claim(s) 8, 19
HUGL_189 does not explicitly teach
wherein the at least one shortened physical downlink control channel monitoring set further spans a first set of frequency resources, 
wherein the set of frequency resources comprises a second set of frequency resources based on the first set of frequency resources, and 
wherein transmitting the downlink data packet transmissions comprises transmitting the downlink data packet transmissions in a shortened physical downlink shared channel rate-matched at least around the first set of frequency resources and 
the second set of frequency resources belonging to the at least one orthogonal frequency division multiplexing symbol indicated by the indicator.
However in a similar endeavor, R1-1611638 teaches
R1-1611638 teaches
wherein the at least one shortened physical downlink control channel monitoring set further spans a first set of frequency resources, [Search space additionally includes sPDCCH regions allocated for DL grants in each sTTI block and/or sPDCCH regions associated with other UEs with respect to a particular UE <FIGs. 1, 2; Section: 2.1.3 >]
	wherein the set of frequency resources comprises a second set of frequency resources, wherein determining the second set of frequency resources comprises determining a second set of frequency resources at least based on the first set of frequency resources, and [UE will look for both DL and UL grants assigned to it in sPDCCH search space. The UE determines the start of the first UL grant based on rate matching information field decoded in a DL grant which is included in the sPDCCH region. Therefore the determining of the grants in the sPDCCH search space is based on the assignments resources found in the sPDCCH. <FIGs. 2-3 ; Section: 2.1.3; Proposal #4-#5>]
wherein transmitting the downlink data packet transmissions comprises transmitting the downlink data packet transmissions in a shortened physical downlink shared channel rate-matched at least around the first set of frequency resources and the second set of frequency resources belonging to the at least one orthogonal frequency division multiplexing symbol indicated by the indicator.[The UE decodes the sPDSCH based on the rate-match indicator indicating where the UL grants are allocated in the sPDCCH. Accordingly resources corresponding to the UL grants are not available for the sPDSCH as they are actually being used by the sPDCCH for grant transmission. That is, decoding sPDCCH includes rate-matching around the UL and DL and grants to try to efficiently reuse this unallocated sPDCCH control space (i.e., decode further sPDCCH regions outside the UL/DL grant regions). <FIG. 3-5; Section: 2.1.3, Proposal #4; Table 1>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 and YOU_487 with the embodiment(s) disclosed by R1-1611638. One of ordinary skill in the art would have been motivated to make this modification in order to adhere to the standards 3GPP for DCI for shorted TTI. See Introduction and Discussion.
Claim(s) 9, 20
HUGL_189 does not explicitly teach
wherein the set of orthogonal frequency division multiplexing symbols comprises a set of a plurality of orthogonal frequency division multiplexing symbols, 
	wherein the set of frequency resources comprises a set of a plurality of frequency resources.
However in a similar endeavor, YOU_487 teaches
wherein the set of orthogonal frequency division multiplexing symbols comprises a set of a plurality of orthogonal frequency division multiplexing symbols, sPDCCH search space/monitoring window includes multiple OFDM symbols. <FIG(s). 12, 13, 14, 15, 17; para. 0207-0222, 0230-0232, 0244-0245>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 with the embodiment(s) disclosed by YOU_487. One of ordinary skill in the art would have been motivated to make this modification in order to reduce latency relative to legacy system and/or provide a new scheme for efficiently transmitting/receiving a small amount of data or efficiently transmitting/receiving data occurring at a low frequency. See para. 00006-0008.
However in a similar endeavor, R1-1611638 teaches
	wherein the set of frequency resources comprises a set of a plurality of frequency resources. [UE identifies a plurality of regions corresponding to frequencies in which it will decode. For example FIG. 1 shows several sPDSCH frequency regions <FIGs. 1 ; Section: 2.1.3>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HUGL_189 and YOU_487 with the embodiment(s) disclosed by R1-1611638. One of ordinary skill in the art would have been motivated to make this modification in order to adhere to the standards 3GPP for DCI for shorted TTI. See Introduction and Discussion.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over R1-1611638 (NPL_DL Control Channel Design for Shortened TTI) in view of YOU_487 (US20190045487), and further view of Chen_670 (US20170223670)
Claim(s) 15
R1-1611638 teaches
wherein the indicator is a first indicator, [rate matching information field <FIGs. 2-3 ; Section: 2.1.3>]
	wherein the at least one orthogonal frequency division multiplexing symbol is a first at least one orthogonal frequency division multiplexing symbol, [at least one symbol corresponding to indicated sPDCCH resources outside the UL/DL grant allocation <FIGs. 2-3 ; Section: 2.1.3>]
	wherein the set of frequency resources is a first set of frequency resources, [sPDSCH in a particular aggregation level among several aggregation levels corresponds to different frequency regions <FIGs. 2-3 ; Section: 2.1.3>]
wherein decoding comprises decoding the shortened physical downlink shared channel based on the first set of frequency resources belonging to the first at least one orthogonal frequency division multiplexing symbol indicated by the first indicator being not available for the shortened physical downlink shared channel, and [Decoding sPDSCH includes rate-matching around the UL and DL and grants to try to efficiently reuse this unallocated sPDCCH control space. In another embodiment, decoding sPDSCH includes using rate matching information to allow unused sPDCCH resources to be configured as sPDSCH resources. <FIG. 3-5; Section: 2.1.3, Proposal #4; Table 1>]
a physical downlink control channel that is a shortened physical downlink control channel (sPDCCH) [<FIGs. 1 ; Section: 2.1.3 >]
R1-1611638 does not explicitly teach
	wherein a physical downlink control channel further indicates a second indicator that indicates a second at least one orthogonal frequency division multiplexing symbol, 
	wherein the method further comprises determining a second set of frequency resources, 
	wherein decoding comprises decoding the physical downlink shared channel based on the first set of frequency resources belonging to the first at least one orthogonal frequency division multiplexing symbol indicated by the first indicator being not available for the shortened physical downlink shared channel, and 
the second set of frequency resources belonging to the second at least one orthogonal frequency division multiplexing symbol indicated by the second indicator being not available for the physical downlink shared channel.
However in a similar endeavor, Chen_670 teaches
	wherein a physical downlink control channel further indicates a second indicator that indicates a second at least one orthogonal frequency division multiplexing symbol, A second set of match-rate parameters enable the device to rate-match for a second set of resources <FIG(s). 8; para. 0008, 0087-0090, 0094-0097, 0101-0103>.
	wherein the method further comprises determining a second set of frequency resources, Each rate-matching parameters specific to a particular number of resources (e.g., second set of resources). The UE is configured by eNB for the set (e.g., by higher layer configurations such as RRC configuration) <para. 0087-0090, 0095, 0101-0103>.
the second set of frequency resources belonging to the second at least one orthogonal frequency division multiplexing symbol indicated by the second indicator being not available for the physical downlink shared channel. UE monitors and decodes EPDCCH on the set resource set using second rate-match parameters. The second set associated with a starting symbol of the second EDPDCCH resource set <FIG(s). 10, 11, 12, 9; para. 0097-0098, 0101-0112>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by R1-1611638 and YOU_487 with the embodiment(s) disclosed by Chen_670. One of ordinary skill in the art would have been motivated to make this modification in order to improve multi-access technologies and the telecommunication standards that employ these technologies, for example improving spectral efficiency and lowering costs. See para. 0006.
Claim(s) 16
R1-1611638 teaches
physical downlink control channel that is a shortened physical downlink control channel (sPDCCH) [<FIGs. 1 ; Section: 2.1.3 >]
R1-1611638 does not explicitly teach
wherein the second set of frequency resources are determined at least based on control information in a physical downlink control channel.
However in a similar endeavor, CHEN_490 teaches
	wherein the second set of frequency resources are determined at least based on control information in a physical downlink control channel. RRC/DCI higher layer signaling in the (E)PDCCH <para. 0059, 0062, 0095-0096>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by R1-1611638 with the embodiment(s) disclosed by CHEN_490. One of ordinary skill in the art would have been motivated to make this modification in order to improve multi-access technologies and the telecommunication standards that employ these technologies, for example improving spectral efficiency and lowering costs. See para. 0006.

Examiner’s Notes
To expedite prosecution, the Examiner recommends amending the independent claims to further clarify that the transmission of the downlink data packet in the sPDSCH (the last step in the independent claims) occurs within the shortened transmit time interval. That is,
transmitting, within the shortened transmit time interval, the downlink data packet transmissions in [[a]] the shortened physical downlink shared channel rate-matched at least around a set of frequency resources belonging to the at least one orthogonal frequency division multiplexing symbol indicated by the indicator.

The reason for this recommendation is that: R1-1611638 teaches a sPDCCH having information that identifies portions of an sTTI where sPDSCH transmissions occur (see FIG. 1). However, the information identifies other sTTI blocks in which the sPDSCH transmissions occur which is different from the claimed indicator that indicates an OFDM symbol of the sTTI because the claimed OFDM symbol does not belong to any symbol within the set of OFDM symbols which spans a monitoring set that is used by the device to monitor the scheduling information in the sPDCCH within the sTTI (e.g., DL grant). That is, the operations occur within respect to a single, shortened transmit time interval (sTTI) of a subframe would overcome R1-1611638. These are similar reasons for allowance as provided in for parent case US15889124.
As the independent claims stand now, due to the multiple instances of “a shortened physical downlink shared channel” (sPDSCH) a broadest reasonable interoperation includes the possibility that these are distinct sPDSCH such that the scheduling of a first sPDSCH is independent of a transmission of the second sPDSCH such that the second sPDSCH can be rate-matched all the way out to a subsequent sTTI.
sets
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set (regardless of whether the prior art suggests the possibility of more than one element). Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to: “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717. The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415